          Case 6:19-cv-00525-ADA Document 76 Filed 12/01/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION




     SYNKLOUD TECHNOLOGIES, LLC,

                 PLAINTIFF,                            Civil Action No. 6:19-cv-00525-ADA

          v.

     DROPBOX, INC.,                                    JURY TRIAL DEMANDED

                 DEFENDANT.


                   DEFENDANT DROPBOX, INC.’S SECOND NOTICE
                        OF SUPPLEMENTAL AUTHORITY

        Defendant Dropbox, Inc. respectfully submits this Second Notice of Supplemental

Authority in support of its Motion for Reconsideration (Dkt. No. 61) of Dropbox’s Opposed

Motion to Transfer Venue to the Northern District of California (Dkt. No. 19).

I.      The Adobe Transfer Order

        This Court recently ordered that SynKloud’s co-pending suit against Adobe be transferred

to the Northern District of California pursuant to 28 U.S.C. § 1404(a) and the Federal Circuit’s

order granting mandamus in In re Adobe Inc., 823 F. App’x 929, 932 (Fed. Cir. July 28, 2020),

rehearing denied, No. 2020-126 (Sept. 30, 2020). See Order Transferring Case [Dkt. 60],

SynKloud Techs., LLC v. Adobe, Inc., No. 6:19-cv-00527-ADA (Nov. 3, 2020). The transfer of

the Adobe action has implications for Dropbox’s pending motion for reconsideration. Because

this action, the co-pending action SynKloud Technologies, LLC v. Dropbox, Inc., No. 6:19-cv-

00526 (W.D. Tex.) (“the -526 action”), and the Adobe action involve overlapping witnesses,

technologies, and issues, see Dkt. 61 at 5-6, practical considerations favor having all three actions



                                                 1
          Case 6:19-cv-00525-ADA Document 76 Filed 12/01/20 Page 2 of 4




adjudicated by the same judge, as this Court previously found, see Dkt. 43 at 11. A copy of the

Adobe transfer order is attached as Exhibit A.

II.     The Federal Circuit’s Mandamus Order in In re Apple

        In addition, the Federal Circuit recently issued an order granting mandamus relief in In re

Apple, No. 2020-135, --- F.3d ---, 2020 WL 6554063 (Fed. Cir. Nov. 9, 2020). A copy of the

Apple decision is attached as Exhibit B.

        The Apple decision applies the § 1404(a) factors in several relevant ways. For example:

        Access to sources of proof. Apple clarifies that the “access to sources of proof” factor

pertains only to “non-witness evidence, such as documents and other physical evidence.” 2020

WL 6554063, at *4. Looking at non-witness evidence alone, this Court previously found that “the

location of the documents relevant in this case weighs towards transfer.” Dkt. 43 at 7. Under

Apple, that conclusion should be dispositive of this factor.

        Practical problems. The Apple opinion further held that the “practical considerations”

factor favored transfer to a district where cases with “overlapping issues” were pending. 2020 WL

6554063, at *8 (“[I]t is beyond question that the ability to transfer a case to a district with numerous

cases involving some overlapping issues weighs at least slightly in favor of such a transfer.”). This

case and the -526 action involve many of the same witnesses, technologies, and issues, as noted

above and in Dropbox’s motion for reconsideration. Dkt. 61 at 5-6. Apple thus supports

Dropbox’s argument that the transfer of the Adobe action to the Northern District of California,

and the potential corresponding transfer of the -526 action to the same, counsels in favor of

transferring this case there, as well.

        Court congestion. Apple confirms that scheduling orders should not be used to ascertain

relative levels of court congestion. See 2020 WL 6554063, at *8. And Apple establishes that, to




                                                   2
          Case 6:19-cv-00525-ADA Document 76 Filed 12/01/20 Page 3 of 4




the extent there is an appreciable difference in court congestion between the relevant districts here,

this factor favors transfer to the Northern District of California. 2020 WL 6554063, at *8.

       Local interest. Apple further explains that the local interest factor is not concerned with

the parties’ “connections to each forum writ large,” but rather with the “significant connections

between a particular venue and the events that gave rise to a suit.” 2020 WL 6554063, at *9

(emphasis in original). “The district court thus misapplied the law to the facts by so heavily

weighing Apple’s general contacts with the forum that are untethered to the lawsuit, such as

Apple’s general presence in [the Western District of Texas] and the state and local tax benefits it

purportedly received from the district.” Id. Under Apple, in the absence of a specific, case-relevant

connection to the initial forum, the local interest factor favors transfer to the forum in which “the

accused products were designed, developed, and tested” and in which the individuals whose work

and reputation the lawsuit challenges reside. Id.

       The transfer of the Adobe case and the recent Apple decision accordingly support

Dropbox’s argument for reconsideration of the order denying transfer.



Dated: December 1, 2020                             Respectfully submitted,

                                                    /s/ J. Stephen Ravel
OF COUNSEL:                                         J. Stephen Ravel
                                                    Texas State Bar No. 16584975
Gregory H. Lantier (Pro Hac Vice)                   KELLY HART & HALLMAN LLP
WILMER CUTLER PICKERING HALE                        303 Colorado, Suite 2000
 & DORR LLP                                         Austin, TX 78701
1875 Pennsylvania Avenue                            Tel: (512) 495-6429
Washington DC 20006                                 Email: steve.ravel@kellyhart.com
Tel: (202) 663-6000
Email: gregory.lantier@wilmerhale.com               Attorneys for Dropbox, Inc.




                                                  3
         Case 6:19-cv-00525-ADA Document 76 Filed 12/01/20 Page 4 of 4




Liv Herriot (Pro Hac Vice)
WILMER CUTLER PICKERING HALE
 & DORR LLP
950 Page Mill Road
Palo Alto, CA 94304
Tel: (650) 858-6000
Email: liv.herriot@wilmerhale.com

Monica Grewal (Pro Hac Vice)
Yvonne S. Lee (Pro Hac Vice)
WILMER CUTLER PICKERING HALE
 & DORR LLP
60 State Street
Boston, MA 02109
Tel: (617) 526-6000
Email: monica.grewal@wilmerhale.com
Email: yvonne.lee@wilmerhale.com

Josh Furman, Ph.D. (Pro Hac Vice)
WILMER CUTLER PICKERING HALE
  & DORR LLP
One Front Street, Suite 3500
San Francisco, CA 94111
Tel: (628) 235-1002
Email: josh.furman@wilmerhale.com




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on December 1, 2020 all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system.


                                                  /s/ J. Stephen Ravel
                                                  J. Stephen Ravel




                                              4
